Citation Nr: 1430917	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  08-35 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

2.  Entitlement to an increased disability rating in excess of 20 percent for degenerative joint and disc disease of the lumbosacral spine.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel
INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from April 1972 to February 1976.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Houston RO.

On his VA Form 9, the Veteran requested a hearing before the Board.  The hearing was scheduled for March 17, 2014, at the Houston RO; however, the Veteran did not report for the hearing, and no request for postponement was received and granted prior to the hearing date.  Under 38 C.F.R. § 20.704(d) (2013), when a veteran fails to appear for a scheduled hearing and no request for postponement is received, the claim is processed as though the request for hearing had been withdrawn.  Therefore, this case will be processed as though the request for a hearing was withdrawn, and the Board can now proceed to appellate review.  

The United States Court of Appeals for Veterans Claims (Court) issued a decision, Rice v. Shinseki, 22 Vet. App. 447 (2009), wherein it held that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability. 

In this case, the Veteran has contended that he is unable to work due, at least in part, to his service-connected back disability and the claimed left knee disability.  Thus, as further discussed below, in light of Rice, the claim of entitlement to a TDIU rating is considered as part of the claim for a higher rating for the Veteran's service-connected eczema, rather than as a separate claim, and has been added as an issue on appeal on the title page of this decision.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The underlying issue of entitlement to service connection for a left knee disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A final February 2005 rating decision denied service connection for a left knee disability, finding that the evidence did not demonstrate a nexus between the current disability and active service.

2.  The evidence associated with the claims file subsequent to the February 2005 rating decision denying service connection for a left knee disability is not cumulative, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a left knee disability.

3.  Throughout the rating period on appeal, the Veteran's service-connected back disability was manifested by forward flexion to no less than 40 degrees, accounting for pain on motion and after repetition; no ankylosis of the spine; and no incapacitating episodes.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision, which denied service connection for a left knee disability, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the February 2005 rating decision is new and material, and the claim for service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The criteria for an increased disability rating in excess of 20 percent for degenerative joint and disc disease of the lumbosacral spine have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243, 5003 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether Reopening the Left Knee Claim

In December 2003, the Veteran filed an initial claim for service connection for a left knee disability.  The claim was denied in a February 2005 rating decision, which found no evidence of a nexus between the current knee disability and active service.  The Veteran did not file a timely notice of disagreement (NOD), and no evidence or new service records were received within one year of the RO decision.  38 C.F.R. § 3.156(b) and 3.156 (c) (2013).  Consequently, the February 2005 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran filed a request to reopen his claim of entitlement to service connection for a knee disability in October 2007.  The RO denied reopening of the claim in the February 2008 rating decision that is the subject of this appeal.  During the course of this appeal, updated VA treatment records were associated with the claims file that contain an August 2009 VA treatment note indicating that the Veteran reported a fall during active service, and in which the clinician opined that it is at least as likely as not that the left knee disability is related to the in-service trauma.    

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  

The Board finds that the evidence added to the record since the previous February 2005 denial constitutes new and material evidence, and that the criteria under 38 C.F.R. § 3.156(a) have been satisfied; therefore, the claim for service connection for a left knee disability is reopened.  

Increased Rating for Back Disability

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 
12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, service connection was granted for the back disability in a November 2002 rating decision.  A 20 percent disability rating was assigned.  In October 2007, the Veteran filed a claim for an increased rating.  In the February 2008 rating decision that is the subject of this appeal, the RO denied the increased rating claim and continued the 20 percent disability rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5242 and 5243.  

The Veteran contends that he has daily, constant low back pain that warrants a disability rating in excess of 20 percent.  

After a review of all the evidence, lay and medical, in this Veteran's case, the Board finds that a preponderance of the evidence is against the claim for an increased evaluation in excess of 20 percent for the service-connected back disability for the entire rating period on appeal.  

For the entire rating period, even with consideration of additional limitations of motion and function due to pain and other limiting factors, the Veteran's service-connected back disability did not manifest forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, as required for an evaluation in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine, or incapacitating episodes of intervertebral disc syndrome of at least 4 weeks in duration, for an evaluation in excess of 20 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a.    

The Veteran was afforded a VA examination in December 2007.  He reported daily, constant, severe pain with radiation to both feet.  He also described symptoms including fatigue, decreased motion, stiffness, weakness, and spasms.  He reported flare-ups of pain occurring 1 to 2 days per week, resulting in severe pain, but stated that he was still able to walk during flare-ups.  In general, he stated he was able to walk a quarter of a mile, explaining that his recent knee surgery also limited his walking.  He denied any incapacitating episodes in the past 12 months.  

On physical examination, there was no spasm, atrophy, guarding, or weakness.  There was pain with motion and tenderness on the right side.  The examiner noted that the muscle spasm reported by the Veteran earlier in the examination was not severe enough to result in abnormal gait or spinal contour.  Sensory examination revealed decreased sensation in the left lower leg.  There was no ankylosis.  Active and passive flexion were to 85 degrees with pain at 80 degrees.  Active and passive extension were to 15 degrees with pain at 10 degrees.  Active and passive bilateral lateral flexion were to 15 degrees with pain at the end of range of motion.  Active and passive bilateral lateral rotation were to 20 degrees with pain at the end of range of motion.  There was pain after repetitive use, but no additional loss of motion.  
  
The December 2007 VA examiner assessed degenerative disc disease of the lumbosacral spine, and stated that it would prevent exercise and sports, have mild effects on bathing, dressing, and toileting, and no effects on feeding or grooming.  

An August 2010 VA treatment note indicates the Veteran reported back pain at a level of 8 out of 10 in severity.  He stated that the pain radiated down both lower extremities, and that he had numbness and tingling in both feet, as well as cramping and stiffness in his hamstrings.  Aggravating factors included walking a few steps, sitting for 20 minutes, and standing.  He stated that pain medication helped about 50 percent of the time.  An x-ray study from July 2010 showed moderate degenerative changes from L3 to S1, and Grade I anterolisthesis of L4 on L5.  

On physical examination, sitting straight leg raising was negative bilaterally, and the VA clinician noted that lumbar flexion and extension were limited with pain.  Sensory examination was normal.  The clinician (a nurse practitioner) stated that the bilateral lower extremity pain was likely lumbar radiculopathy, and referred the Veteran for a lumbar epidural steroid injection, which was performed several days later.  

Several days later in August 2010, the Veteran was afforded another VA examination.  He reported pain in the mid-lower back and down both legs to his feet.  He described the pain as constant, needle-like, and burning, and rated it at an 8 or 9 out of 10 in severity.  He said he took Vicodin three times daily, and reported no improvement from the steroid injection he received several days prior.  He used a cane for both his back pain and his knees.  He was able to walk 50 yards before having to rest, and reported difficulty sleeping due to pain.  He said he was not able to bend or lift to any significant degree.  He denied any incapacitating episodes in the last year.  

On physical examination, normal lumbar curvature was noted.  There was tenderness over the lumbar spine as well as the paravertebral musculature, but no trigger points or spasms were noted.  Flexion was to 40 degrees, extension was to 10 degrees, bilateral lateral flexion was to 15 degrees, and bilateral rotation was to 10 degrees with lower lumbar discomfort.  Repeated trial indicated no further impairment in mobility related to weakness, incoordination, endurance impairment, or fatigue.  Neurologic examination was intact with no atrophy.  Strength was 5 out of 5 in all muscle groups.  He had normal sensation in both lower extremities except for areas of the left knee associated with surgical procedures and scars.  Straight leg raising test caused increased back pain but no radicular symptoms.  

The August 2010 VA examiner assessed multilevel degenerative disc disease with grade I anterolisthesis of L4 on L5.  The examiner further stated that the Veteran had limitations in basic activities such as bending, lifting, and difficulty dressing.  His sports endeavors were limited due to his back as well as his knee, and he is not able to run or endure prolonged walking.  Prolonged activities caused flares, which limit his endurance.  

Based upon these findings and the lay evidence of record, the Board finds the assignment of an increased rating in excess of 20 percent for the back disability is not warranted for any period, as the requirements of forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome of at least 4 weeks in duration, have not been met or more nearly approximated at any time during the rating period on appeal.  38 C.F.R. § 4.71a, DCs 5235-5243.  

Flexion, at worst, has been limited to 40 degrees, even taking pain into consideration and following repetition.  Moreover, the evidence of record does not demonstrate ankylosis.  Finally, the evidence does not suggest that the Veteran has been ordered to bed rest by a physician at any time during the rating period on appeal, and the Veteran has consistently denied any incapacitating episodes.                

In reaching its finding that the evidence did not show flexion to 30 degrees or less for any period, the Board has considered any additional functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint in determining that a rating in excess of 20 percent is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  

Here, the Board notes the Veteran's report of constant, severe pain and limitation of activities, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  

In this case, both VA examiners noted no additional loss of motion following repetition due to factors such as weakness, lack of endurance, or fatigue.  Moreover, even taking the Veteran's pain into consideration, the flexion measurements do not meet the criteria for a disability rating in excess of 20 percent.     

The specific clinical measures of ranges of motion, including examiner's findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of constant pain.  Thus, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion (flexion to 30 degrees or less or ankylosis of the thoracolumbar spine) such as to enable a finding that the disability picture more nearly approximates the next-higher, 40 percent, evaluation under the General Rating Formula for Diseases and Injuries of the Spine.

Again, while the Board understands the Veteran's central concern that he has a debilitating back disability, it is important for the Veteran to understand that a 20 percent evaluation indicates a significant impact on his functional ability.  Such a disability evaluation by VA recognizes his painful limited motion, indicating generally a twenty percent reduction in the Veteran's ability to function due to his back pain.  The critical question in this case, however, is whether the problems the Veteran has believably cited meet the next highest level under the rating criteria.  For reasons cited above, they do not, at this time.  Without taking into consideration the problems associated with this disability, the current evaluation could not be justified, let alone a higher evaluation, as the medical evidence of record does not always clearly support the 20 percent evaluation (see, in particular, the 2007 VA examination range of motion findings, which do not even meet the criteria for a 10 percent disability rating).  

As discussed above, the criteria for the currently-assigned 20 percent evaluation under the General Rating Formula for Diseases and Injuries of the Spine is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Thus, based on the above findings, the preponderance of the evidence demonstrates the criteria for an increased evaluation higher than 20 percent are not met, as range of motion findings, even after repetition, do not meet the criteria for the next-higher, 40 percent, rating category - flexion to 30 degrees or less - even when taking into account additional loss of motion due to DeLuca factors.  Moreover, ankylosis, either favorable or unfavorable, is absent.  For these reasons, the Board finds that an increased disability rating in excess of 20 percent is not warranted for any period.    

Next, the Board has considered whether an increased rating in excess of 20 percent is warranted under Diagnostic Code 5243 based on incapacitating episodes.  As previously mentioned, Diagnostic Code 5243 deals with IVDS, which can include degenerative disc disease.  However, in order to meet the criteria for a compensable rating under this diagnostic code, the evidence must show that a physician ordered bed rest to treat the disorder.  In this case, the Veteran has consistently denied incapacitating episodes, and there are no physician's orders or other evidence in the claims file that the Veteran's doctors prescribed bed rest.  Therefore, he does not meet the criteria for a higher rating under DC 5243.    

The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating.  In this regard, the RO rated the Veteran's back disability under Diagnostic Codes 5242 (degenerative arthritis of the spine) and 5243 (intervertebral disc syndrome).  As noted by Diagnostic Code 5242, Diagnostic Code 5003 also addresses degenerative arthritis.  In this case, the maximum evaluation possible under Diagnostic Code 5003 is 10 percent, as only one major joint or group of minor joints is involved in this claim.  Thus, it does not allow for a higher evaluation.  Diagnostic Codes 5235 through 5241 are not applicable; even if they were, disabilities under these codes are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above, and would not allow for an increased rating.  There are no other applicable codes available for consideration.  

The Board has also contemplated whether any separate evaluations are applicable here for additional disability or neurological disorders associated with the service-connected back disability.  Although the Veteran has reported pain, numbness, and tingling in his lower extremities, and a nurse practitioner stated these symptoms likely represented radiculopathy, neurological and sensory examination of the lower extremities has been normal.  Further, there has been no official diagnosis of radiculopathy in the current treatment records or VA examinations.  Thus, there is no basis for a separate compensable evaluation for the Veteran's bilateral lower extremity symptoms, and the current 20 percent disability rating for his back adequately takes these symptoms into account.    

For these reasons, the Board finds that the weight of the evidence is against a finding of an increased evaluation in excess of 20 percent for the back disability for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's back disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Veteran's back disability has manifested in painful movement.  The schedular criteria for rating the back disability (General Rating Formula for Diseases and Injuries of the Spine) specifically provide for ratings based on the presence of painful arthritis; limitations of motion of the spine (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40 , 4.45, 4.59; see also DeLuca); other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  In this case, comparing the Veteran's disability level and symptomatology of the back to the rating schedule, the degree of disability of the back throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the back disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008).

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 
 
In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  

In a timely December 2007 letter, the Veteran was informed of the requirements needed to establish an increased evaluation for his back disability.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  The February 2008 rating decision included the specific rating criteria used to evaluate the back disability, and the Veteran had multiple opportunities to submit additional evidence thereafter.     

The Veteran has been afforded an adequate examination on the issue of an increased rating for the back disability.  VA provided the Veteran with examinations in December 2007 and August 2010.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include x-ray studies.  Conclusions reached and diagnoses given were consistent with the examination report, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue of an increased rating for his back disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).


ORDER

New and material evidence having been received, the appeal to reopen the claim of entitlement to service connection for a left knee disability is granted.

An increased disability rating in excess of 20 percent for degenerative joint and disc disease of the lumbosacral spine is denied.


REMAND

The Veteran contends that he injured his left knee when he fell between 15 and 20 feet from the back of a cargo plane onto the concrete surface below.  Service connection has been granted for the low back injury he sustained during this fall, and the fall itself (although not a knee injury) is well documented in the service treatment records.   

Service treatment records, including the hospital records associated with the October 1975 fall and the December 1975 separation examination report, are negative for any knee complaints, findings, treatment, or diagnoses. 

Following separation from active service in 1976, the Veteran filed four claims for a back injury stemming from the same fall during active service, but did not mention any knee problems stemming from the event.  

The first documentation of a left knee problem following service separation is a November 1998 private treatment record that indicates the Veteran was involved in an accident on August 29, 1998 (22 years after service separation) in which he sustained injuries to his back, neck, and left knee.  

VA treatment notes from May 1999 show the Veteran complained of left knee pain and that an x-ray study was ordered.  A subsequent June 1999 treatment note shows he was diagnosed with mild degenerative joint disease of the left knee.  

At subsequent VA Medical Center visits, the Veteran provided a history of having injured his left knee during active service, including a December 2004 visit which indicates left knee pain of 27 years' duration due to a fall off of a plane.  

In November 2007, the Veteran was diagnosed with a left knee medial meniscus tear and underwent surgery.  

In 2010, the Veteran underwent a unicompartmental left knee arthroplasty and experienced some improvement of his symptoms.  

As noted above, in an August 2009 VA treatment note, a VA physician opined that it is at least as likely as not that the current left knee disability is related to the fall that occurred during active service.  He provided no rationale for his opinion.   

In light of the documented October 1975 in-service fall as well as the August 2009 favorable nexus opinion, the Board finds that a VA examination and opinion is necessary to fulfill VA's duty to assist with regard to the left knee claim.  

Next, in Rice, supra, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As stated in the Introduction of this decision, the issue of entitlement to TDIU has been raised by the record.  Namely, in an August 2009 statement and at the December 2007 VA examination, the Veteran stated that he is unable to work due to his back and left knee disabilities.  

A TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2013).  In this case, the issue of entitlement to TDIU has not been developed nor considered by the RO in the first instance.  Therefore, the Board remands the TDIU issue to the RO for development and adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA examination and opinion addressing the causation or etiology of the Veteran's current left knee disability.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

a.  The examiner should first identify any and all current left knee disabilities.  

b.  The examiner should offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current left knee disabilities were incurred during or caused by active service?  The examiner should note the documented October 1975 fall, and should also comment on the post-service August 1998 accident involving an injury to the left knee documented in post-service private treatment records.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the opinions and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed left knee disability.

2.  With respect to the TDIU claim, the RO must review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA.  See 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The RO should also issue notice to the Veteran in accordance with 38 C.F.R. § 3.159 with regard to the TDIU claim and send the Veteran the appropriate TDIU claim form, and then undertake any additional development deemed necessary.

3.  When the development requested has been completed, the issue of entitlement to service connection for a left knee disability should again be reviewed by the RO on the basis of the additional evidence, and entitlement to a TDIU should be considered in the first instance.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


